Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 5, 2022 has been entered.

Claim Rejections- 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 5, 6 are rejected under 35 U.S.C. 103 as being unpatentable over WU; DIEN-YEH et al. (US 20200087784 A1, US 20150376784 A11, US 10982326 B2, US 10487399 B2) or CUI; ANQING et al. (US 20160097119 A1, US 10407771 B2) or Yudovsky; Joseph et al. (US 20110223334 A1, US 9175394 B2) in view of Kim; Tae-wan et al. (US 7252716 B2). Wu et al, teach a gas dispensing apparatus (170; Figure 1A,1D) for multiple chemical resources (138-140; Figure 1A,1B), comprising: a gas mixing chamber (351,352,350,134; Figure 1D,4A,4B,4C,4D-Applicant’s 304; Figure 1) with a first board body (top 408; Figure 4A-Applicant’s 105; Figure 1) and a second board body (bottom 408; Figure 4A-Applicant’s 205; Figure 1) separated with each other and outwardly extending from the gas mixing chamber (351,352,350,134; Figure 1D,4A,4B,4C,4D-Applicant’s 304; Figure 1), wherein the gas mixing chamber (351,352,350,134; Figure 1D,4A,4B,4C,4D-Applicant’s 304; Figure 1) having multiple holes (340,345,370,375; Figure 1D; 410,420,430; Figure 4A-Applicant’s 103,203; Figure 1) defined therethrough, and the first board body (top 408; Figure 4A-Applicant’s 105; Figure 1) has a diameter equal to (not claimed) that of the second board body (bottom 408; Figure 4A-Applicant’s 205; Figure 1); and a stepped body (172+element encasing 300; Figure 1A, 1B-Applicant’s 501; Figure 1) configured to receive the gas mixing chamber (351,352,350,134; Figure 1D,4A,4B,4C,4D-Applicant’s 304; Figure 1), such that when the stepped body (172+element encasing 300; Figure 1A, 1B-Applicant’s 501; Figure 1) touches against the first board body (top 408; Figure 4A-Applicant’s 105; Figure 1) and the second board body (bottom 408; Figure 4A-Applicant’s 205; Figure 1), two separated gas cavities (402,404,406; Figure 4A,4B,4C,4D-Applicant’s 102,202; Figure 1) of the same diameter (not claimed) are formed between the stepped body (172+element encasing 300; Figure 1A, 1B-Applicant’s 501; Figure 1) and the gas mixing chamber (351,352,350,134; Figure 1D,4A,4B,4C,4D-Applicant’s 304; Figure 1), and the two gas cavities (402,404,406; Figure 4A,4B,4C,4D-Applicant’s 102,202; Figure 1) are in flow communication with the gas mixing chamber (351,352,350,134; Figure 1D,4A,4B,4C,4D-Applicant’s 304; Figure 1) via the holes - claim 1
Wu further teaches:
The gas dispensing apparatus (170; Figure 1A,1D) as claimed in claim 1, wherein the holes (340,345,370,375; Figure 1D; 410,420,430; Figure 4A-Applicant’s 103,203; Figure 1) defined on the gas mixing chamber (351,352,350,134; Figure 1D,4A,4B,4C,4D-Applicant’s 304; Figure 1) are arranged on a periphery of the gas mixing chamber (351,352,350,134; Figure 1D,4A,4B,4C,4D-Applicant’s 304; Figure 1), and close to the first board body (top 408; Figure 4A-Applicant’s 105; Figure 1) and the second board body (bottom 408; Figure 4A-Applicant’s 205; Figure 1), as claimed by claim 5
The gas dispensing apparatus (170; Figure 1A,1D) as claimed in claim 5, wherein the holes (340,345,370,375; Figure 1D; 410,420,430; Figure 4A-Applicant’s 103,203; Figure 1) are a straight hole, inclined hole, semi-circular hole, triangle hole, pentagonal hole, hexagon hole or oval hole, as claimed by claim 6
Cui does not teach Cui’s two separated gas cavities (402,404,406; Figure 4A,4B,4C,4D-Applicant’s 102,202; Figure 1) of different diameters, and the first board body (top 408; Figure 4A-Applicant’s 105; Figure 1) has a diameter less than that of the second board body (bottom 408; Figure 4A-Applicant’s 205; Figure 1) – claim 1.
Kim also teaches a wafer processing chamber (Figure 7) including Kim’s two separated gas cavities (320,330; Figure 7-Applicant’s 102,202; Figure 1) of different diameters – claim 1.
It would have been obvious to one of ordinary skill in the art at the time the invention was made for Wu to optimize Wu’s gas cavities (402,404,406; Figure 4A,4B,4C,4D-Applicant’s 102,202; Figure 1) diameters as taught by Kim.
Motivation for Wu to optimize Wu’s gas cavities (402,404,406; Figure 4A,4B,4C,4D-Applicant’s 102,202; Figure 1) diameters as taught by Kim is for “improved uniformity” as taught by Kim (column 9;line 65-column 10; line 5).
Claims 1 and 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Cui; Anqing et al. (US 20160097119 A1, US 10407771 B2) in view of Kim; Tae-wan et al. (US 7252716 B2). Cui et al, teach a gas dispensing apparatus (170; Figure 1A,1D) for multiple chemical resources (138-140; Figure 1A,1B), comprising: a gas mixing chamber (351,352,350,134; Figure 1D,4A,4B,4C,4D-Applicant’s 304; Figure 1) with a first board body (top 408; Figure 4A-Applicant’s 105; Figure 1) and a second board body (bottom 408; Figure 4A-Applicant’s 205; Figure 1) separated with each other and outwardly extending from the gas mixing chamber (351,352,350,134; Figure 1D,4A,4B,4C,4D-Applicant’s 304; Figure 1), wherein the gas mixing chamber (351,352,350,134; Figure 1D,4A,4B,4C,4D-Applicant’s 304; Figure 1) having multiple holes (340,345,370,375; Figure 1D; 410,420,430; Figure 4A-Applicant’s 103,203; Figure 1) defined therethrough, and the first board body (top 408; Figure 4A-Applicant’s 105; Figure 1) has a diameter equal to (not claimed) that of the second board body (bottom 408; Figure 4A-Applicant’s 205; Figure 1); and a stepped body (172+element encasing 300; Figure 1A, 1B-Applicant’s 501; Figure 1) configured to receive the gas mixing chamber (351,352,350,134; Figure 1D,4A,4B,4C,4D-Applicant’s 304; Figure 1), such that when the stepped body (172+element encasing 300; Figure 1A, 1B-Applicant’s 501; Figure 1) touches against the first board body (top 408; Figure 4A-Applicant’s 105; Figure 1) and the second board body (bottom 408; Figure 4A-Applicant’s 205; Figure 1), two separated gas cavities (402,404,406; Figure 4A,4B,4C,4D-Applicant’s 102,202; Figure 1) of the same diameter (not claimed) are formed between the stepped body (172+element encasing 300; Figure 1A, 1B-Applicant’s 501; Figure 1) and the gas mixing chamber (351,352,350,134; Figure 1D,4A,4B,4C,4D-Applicant’s 304; Figure 1), and the two gas cavities (402,404,406; Figure 4A,4B,4C,4D-Applicant’s 102,202; Figure 1) are in flow communication with the gas mixing chamber (351,352,350,134; Figure 1D,4A,4B,4C,4D-Applicant’s 304; Figure 1) via the holes - claim 1
Cui further teaches:
Cui’s gas dispensing apparatus (170; Figure 1A,1D) as claimed in claim 1, wherein Cui’s gas mixing chamber (351,352,350,134; Figure 1D,4A,4B,4C,4D-Applicant’s 304; Figure 1) further defines a top opening (285; Figure 1C-Applicant’s 104; Figure 1) and a bottom opening (350; Figure 1C,3B-Applicant’s 204; Figure 1), a gas passage (350; Figure 1A; 1C) is defined through Cui’s stepped body (172+element encasing 300; Figure 1A, 1B-Applicant’s 501; Figure 1), Cui’s gas passage (350; Figure 1A; 1C) communicates with Cui’s top opening (285; Figure 1C-Applicant’s 104; Figure 1) and Cui’s bottom opening (350; Figure 1C,3B-Applicant’s 204; Figure 1), as claimed by claim 3
Cui’s gas dispensing apparatus (170; Figure 1A,1D) as claimed in claim 3, wherein Cui’s gas passage (350; Figure 1A; 1C) is configured to inject an inert gas ([0055]) into Cui’s gas mixing chamber (351,352,350,134; Figure 1D,4A,4B,4C,4D-Applicant’s 304; Figure 1), and Cui’s inert gas ([0055]) flows via Cui’s bottom opening (350; Figure 1C,3B-Applicant’s 204; Figure 1) of Cui’s gas mixing chamber (351,352,350,134; Figure 1D,4A,4B,4C,4D-Applicant’s 304; Figure 1), as claimed by claim 4
The gas dispensing apparatus (170; Figure 1A,1D) as claimed in claim 1, wherein the holes (340,345,370,375; Figure 1D; 410,420,430; Figure 4A-Applicant’s 103,203; Figure 1) defined on the gas mixing chamber (351,352,350,134; Figure 1D,4A,4B,4C,4D-Applicant’s 304; Figure 1) are arranged on a periphery of the gas mixing chamber (351,352,350,134; Figure 1D,4A,4B,4C,4D-Applicant’s 304; Figure 1), and close to the first board body (top 408; Figure 4A-Applicant’s 105; Figure 1) and the second board body (bottom 408; Figure 4A-Applicant’s 205; Figure 1), as claimed by claim 5
The gas dispensing apparatus (170; Figure 1A,1D) as claimed in claim 5, wherein the holes (340,345,370,375; Figure 1D; 410,420,430; Figure 4A-Applicant’s 103,203; Figure 1) are a straight hole, inclined hole, semi-circular hole, triangle hole, pentagonal hole, hexagon hole or oval hole, as claimed by claim 6
Cui does not teach Cui’s two separated gas cavities (402,404,406; Figure 4A,4B,4C,4D-Applicant’s 102,202; Figure 1) of different diameters, and the first board body (top 408; Figure 4A-Applicant’s 105; Figure 1) has a diameter less than that of the second board body (bottom 408; Figure 4A-Applicant’s 205; Figure 1) – claim 1.
Kim also teaches a wafer processing chamber (Figure 7) including Kim’s two separated gas cavities (320,33; Figure 7-Applicant’s 102,202; Figure 1) of different diameters – claim 1.
It would have been obvious to one of ordinary skill in the art at the time the invention was made for Cui to optimize Cui’s gas cavities (402,404,406; Figure 4A,4B,4C,4D-Applicant’s 102,202; Figure 1) and board body diameters as taught by Kim.
Motivation for Cui to optimize Cui’s gas cavities (402,404,406; Figure 4A,4B,4C,4D-Applicant’s 102,202; Figure 1) and board body diameters as taught by Kim is for “improved uniformity” as taught by Kim (column 9;line 65-column 10; line 5).

Response to Arguments
Applicant's arguments filed August 5, 2022 have been fully considered but they are not persuasive.
Applicant states:
“
Applicant disagrees with Examiner's interpretation of Kim. 
As shown in the reproduced figures below, the stepped body (blue) according to the present invention touches against the two board bodies (105, 205) of the gas mixing chamber (yellow) to define two separated gas cavities (102, 202), while the indicated pipeline assembly (blue) in Wu can have a stepped body on the inner wall for engaging with the indicated showerhead assembly (yellow) that is a column.
“
In response, Wu (US 20150376784 A1) was re-evaluated in view of the argued amendments and, as stated above, identically teaches Wu’s stepped body (172+element encasing 300; Figure 1A, 1B-Applicant’s 501; Figure 1) configured to receive the gas mixing chamber (351,352,350,134; Figure 1D,4A,4B,4C,4D-Applicant’s 304; Figure 1), such that when the stepped body (172+element encasing 300; Figure 1A, 1B-Applicant’s 501; Figure 1) touches against the first board body (top 408; Figure 4A-Applicant’s 105; Figure 1) and the second board body (bottom 408; Figure 4A-Applicant’s 205; Figure 1) two separated gas cavities (402,404,406; Figure 4A,4B,4C,4D-Applicant’s 102,202; Figure 1) are formed.
Applicant further states:
“
However, a person skilled in the art would not modify Wu's gas cavities to have different diameters because Kim's teaching is not directed to a gas mixture apparatus. Kim teaches a gas injection apparatus for semiconductor processing system (FIG. 7) includes a gas injector (340) having a conical shape and mounted to fit an upper wall (282) having a sloped inner surface. The injector (340) and the sloped wall define a manifold (320) including gas channels (321-324), each gas channel is arranged on different levels and has different diameters. Kim's disclosure contains several embodiments, each embodiments includes the manifold having gas channels. In fact, said manifold is configured to receive gas supplied from only one gas inlet, and the gas channels are communicatively connected to each other. The gas channels according to Kim's disclosure are not separated gas channels.
“
In response to applicant's argument that Kim is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Kim is both in the field of applicant’s endeavor (wafer processing)  and reasonably pertinent to the particular problem with which the applicant was concerned. In particular, both Wu and Kim each teach wafer processing uniformity – Kim (column 1; lines 23-46) and Wu ([0006], [0038]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Fukunaga; Yukio et al. (US 5950925 A) illustrates a similar recessed gas distribution component (86; Figure 2).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Rudy Zervigon whose telephone number is (571) 272- 1442. The examiner can normally be reached on a Monday through Thursday schedule from 8am through 6pm EST. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Any Inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Chemical and Materials Engineering art unit receptionist at (571) 272-1700. If the examiner cannot be reached please contact the examiner's supervisor, Parviz Hassanzadeh, at (571) 272- 1435.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http:/Awww.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000.
	/Rudy Zervigon/           Primary Examiner, Art Unit 1716                                                                                                                                                                                             


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Reference for the bellow citations.